Case: 14-60246       Document: 00513057491         Page: 1     Date Filed: 05/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                    FILED
                                     No. 14-60246                                May 28, 2015
                                   Summary Calendar                             Lyle W. Cayce
                                                                                     Clerk

MARIA CONSEPCION HERNANDEZ-NAVARRO, also known as Maria
Conseption Hernandez,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A201 064 781


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Maria Consepcion Hernandez-Navarro, a native and citizen of Mexico,
petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of
her application for withholding of removal.                  Hernandez contends she
established she suffered past, and fears future, persecution in Mexico, based




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60246     Document: 00513057491    Page: 2   Date Filed: 05/28/2015


                                 No. 14-60246

on encounters with her cousin. She asserts this persecution was on account of
her membership in a particular social group: her family in Mexico.
      In seeking withholding of removal based on her membership in a
particular social group before the immigration judge (IJ), Hernandez identified
the social group to which she belongs as “[i]ndividuals in fear of the violence
and gangs in Mexico”. But, on appeal to the BIA, she asserted she belonged to
a different particular social group: her own family. In her petition here,
Hernandez advances her claim based on her membership in her family.
Accordingly, Hernandez’ withholding-of-removal claim based on her fear of
gang violence is waived because she failed to challenge it before the BIA. See
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). But, because the BIA
addressed her withholding-of-removal claim based on membership in her
family, we will consider it.
      The BIA’s determination that Hernandez is not eligible for withholding
of removal is a factual finding reviewed for substantial evidence. E.g., Efe v.
Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002) (citation omitted).       Likewise,
whether Hernandez demonstrated the requisite nexus between persecution
and a protected ground is reviewed for substantial evidence. E.g., Thuri v.
Ashcroft, 380 F.3d 788, 791 (5th Cir. 2004). Under the substantial evidence
standard, the BIA’s determination will be affirmed unless the petitioner shows
“the evidence compels a contrary conclusion”. Carbajal-Gonzalez v. I.N.S., 78
F.3d 194, 197 (5th Cir. 1996) (citation omitted).
      The IJ and BIA determined Hernandez did not establish a nexus
between any persecution in Mexico and a statutorily protected ground. See 8
U.S.C. § 1101(a)(42) (defining refugee to protect those who suffer persecution
in home countries due to race, religion, nationality, social group, or political
opinion).   The record establishes Hernandez’ cousin acted for personal or



                                       2
    Case: 14-60246    Document: 00513057491     Page: 3   Date Filed: 05/28/2015


                                 No. 14-60246

criminal reasons, and not because of Hernandez’ membership in any particular
social group. See, e.g., Khan v. Gonzales, 164 F. App’x 486, 488 (5th Cir. 2006).
In short, the evidence does not compel a conclusion contrary to that of the BIA.
      DENIED.




                                       3